Citation Nr: 0827431	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO. 05-11 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability.

2.  Entitlement to service connection for neurofibromatosis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to December 
1981.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the RO.

The issue of entitlement to service connection for 
neurofibromatosis requires further development and is 
addressed in the REMAND portion of the decision below.  That 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The veteran has not provided requested information which 
would allow verification of the claimed stressor associated 
with PTSD.

2.  Chronic, identifiable respiratory disability, claimed as 
a residual of asbestos exposure, is not currently 
demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2007).

2.  The claimed respiratory disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for service connection for respiratory disease and PTSD. 
38 U.S.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to advise a veteran of the 
information and evidence not of record that is necessary to 
substantiate the claim. 38 U.S.A. § 5103; 38 CFR 
§ 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf.  See 
38 U.S.A. § 5103; 38 CFR § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also, Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are not prejudicial to the veteran.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 
121.

In letters, dated in July and October 2002 and in March 2004, 
the RO informed the veteran of the requirements to 
substantiate claims of entitlement to service connection.  
Specifically, the RO notified the veteran that in order to 
establish service connection for the claimed disabilities, 
there had to be competent evidence of current disability 
(generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

In March 2006, the RO notified the veteran that, once service 
connection for a particular disability had been established, 
a disability rating would be assigned in accordance with the 
criteria set forth in the VA schedule for evaluating 
disabilities. 38 C.F.R. Part 4.  The RO also notified the 
veteran that an effective date for the award of benefits 
would be assigned and would be based, generally, on the date 
of the receipt of the claim for benefits or when the evidence 
showed a level of disability that supported a certain rating 
under the rating schedule.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

The notice with respect to the manner in which VA assigns 
effective dates and disability ratings could not be sent to 
the veteran prior to March 2006, the date of the decision in 
Dingess.  Moreover, because the claims for service connection 
for a respiratory disorder and PTSD are being denied, any 
defect with respect to the timing of that notice was harmless 
error because no rating percentage or effective date will be 
assigned. 

In order to cure a notice timing defect, a compliant notice 
must be issued followed by the readjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II).  Following the March 2006 notice, the RO 
received a substantial amount of evidence and argument from 
the veteran and his representative.  That evidence and 
argument was considered with that previously on file, and the 
case was readjudicated in July and November 2007.  Such 
actions effectively cured any notice timing problem with 
respect to the considerations set forth in Dingess.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In reaching the decisions on the merits, the Board notes the 
representative's argument that the veteran has not had an 
examination to determine if his PTSD is the result of 
military service or if he has a respiratory condition that 
could be caused by asbestos exposure.  

As part of its duty to assist claimants for benefits, VA is 
obligated to perform appropriate medical inquiry.  38 C.F.R. 
3.326(a) (2007); see generally Charles v. Principi, 16 Vet. 
App. 370 (2002) (Observing that under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for [VA] to make a decision on the claim").

In this case, however, the Board finds that the medical 
evidence is adequate for rating purposes.  The record is 
completely negative for any competent evidence of chronic, 
identifiable respiratory disability or of asbestos exposure 
in service or of the requisite in-service stressor allegedly 
associated with PTSD.  To schedule a VA examination under 
those circumstances would be tantamount to a fishing 
expedition to determine if there might be some unspecified 
information which could possibly support the claim.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  It would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran. Accordingly, such 
development will not be ordered. See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

The Board has also considered the representative's suggestion 
that VA request an opinion by an independent medical expert 
to determine if there is a relationship between the veteran's 
PTSD and claimed respiratory disability and service.  When, 
in the judgment of the Board, an expert medical opinion, in 
addition to that available within the VA, is warranted by the 
medical complexity or controversy involved in an appeal case, 
the Board may secure an advisory medical opinion for one or 
more independent medical experts who are not employees of the 
VA.  38U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 
(2007).  In this case, however, there is no such complexity 
or controversy.  The evidence on file refutes the veteran's 
claims for service connection; and therefore, the request for 
the opinion of an independent medical expert is unnecessary 
for resolution of the appeal.  Accordingly, the request for 
such an independent medical expert opinion is denied.

After reviewing the record, the Board finds that the veteran 
has had a meaningful opportunity to participate in the 
development of his claim.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).  VA has met its duty to assist the veteran in the 
development of evidence necessary to support his claims of 
entitlement to service connection for respiratory disability 
and for PTSD.  It appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, he has not 
identified any outstanding evidence that could be used to 
support either of those claims; therefore, further action is 
unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of the claims presently 
decided.  See, e.g., Sabonis, 6 Vet. App. at 430 (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Accordingly, the Board will proceed to the 
merits of the appeal. 

Service Connection for Respiratory Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran contends that he has respiratory disability as a 
result of his exposure to asbestos in service.  Although the 
veteran has various diagnoses associated with respiratory 
disability, such as asthma and bronchitis, there no competent 
evidence of record which suggests that such disability is 
related to service.  

The veteran's service treatment records are completely 
negative for any complaints or clinical findings of 
respiratory disability or of exposure to asbestos.  
Respiratory disability, variously diagnosed as an upper 
respiratory infection, bronchitis, sinusitis, a mycoplamsa 
infection, and bulous myringitis, was not reported until VA 
treatment in January and February 2002.  More recent VA 
medical records, such as those dated in February 2006 and 
March 2007, show treatment for questionable chronic 
obstructive pulmonary disease and asthma.  Although a chest 
X-ray showed a possible lesion, a CT scan of the chest was 
negative; and the competent evidence of record does not 
establish a current diagnosis of chronic respiratory 
disability.  VA has prescribed an inhaler for the veteran, 
however, the evidence on file, such as the February 2006 
outpatient treatment record shows that the veteran rarely 
uses it.  In any event, there is no competent evidence of 
record that the claimed respiratory disability is in related 
to service, including the claimed asbestos exposure. 

Absent evidence of respiratory disability in service or of a 
chronic, identifiable disability since service, the veteran 
cannot meet the criteria for service connection. Accordingly, 
the Board finds that a preponderance of the evidence is 
against the veteran's claim, and service connection for 
respiratory disability must be denied.

Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 
128 (1997).  Where a current diagnosis of PTSD exists, the 
sufficiency of the claimed in-service stressor is presumed.  
Id. at 144.  Nevertheless, credible evidence that the claimed 
in-service stressor actually occurred is also required.  
38 C.F.R. § 3.304(f).

In this case, VA outpatient records, such as those dated in 
August 2003 and August 2005, show that the veteran has been 
treated for PTSD.  Since the sufficiency of the claimed 
stressor is presumed, the fundamental question is whether the 
claimed in service stressor actually occurred.

Verification of the associated stressor does not require 
corroboration of every detail, including the appellant's 
actual personal participation.  Rather, the evidence may 
imply his personal exposure. Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997); see also, Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  For a stressor to be sufficient for PTSD, 
the stressor must meet two requirements: 

(1) Exposure to a traumatic event in 
which the veteran experienced, witnessed, 
or was confronted with an event or events 
that involved actual or a threatened 
death or serious injury, or a threat to 
the physical integrity of self or others; 
and, 
(2) The veteran's response must have 
involved intense fear, helplessness, or 
horror.

Cohen, 10 Vet. App. at 141. (quoting DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)); 
Pentecost, 16 Vet. App. at 127.

The veteran does not contend, and the evidence does not show, 
that he engaged in combat with the enemy.  Rather, he 
maintains that he has PTSD has the result of several 
traumatic incidents in service.  He states that on a number 
of occasions he was assaulted and forcibly scrubbed down by 
former fellow servicemen, allegedly to improve his personal 
hygiene. 

In cases where PTSD is alleged to be the result of personal 
assault(s), more particularized requirements are established 
to verify whether the alleged stressor actually occurred.  
Evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident. Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals, or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is another type of relevant evidence that 
may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to, a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3). 

This does not mean that the evidence must actually prove that 
the incident occurred.  It means that the evidence must at 
least be in equipoise with respect to whether the incident 
actually occurred.  That is, there must be an approximate 
balance of positive and negative evidence regarding whether 
the claimed stressor actually occurred.  In such cases, all 
reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2007). 

In July and October 2002 and in March 2004, the RO sent the 
veteran letters requesting that he provide specific 
information with respect to his stressors.  The RO requested 
the date(s) and place(s) of each of the stressful event(s); 
the veteran's unit of assignment at the time of each 
event(s); and the names and other identifying information 
concerning any other individual(s) involved in the event.  
The letter stated that, at a minimum, the veteran had to 
indicate the location(s) and approximate time(s) of the 
stressful event(s) in question.  The RO emphasized that such 
information was necessary to obtain supportive evidence of 
the stressful event(s) and that the failure to respond or an 
incomplete response could make it difficult or impossible to 
obtain the requisite evidence. 

Despite the foregoing letters, the veteran did not respond 
with any of the requested information.  Absent such 
information, VA cannot proceed to acquire the evidence 
necessary to corroborate his account of the traumatic events 
allegedly associated with PTSD. 

In his notice of disagreement, received in January 2004, the 
veteran wrote that he had not received a questionnaire with 
respect to his claimed stressors; however, the record shows 
that the letters in question were mailed to the veteran at 
his then-reported last address of record and there is no 
evidence that the Post Office returned any of those letters 
as undeliverable.  In this regard, government officials are 
presumed to have properly discharged their official duties, 
unless rebutted by clear evidence to the contrary.  The Court 
has held that "there is a presumption of regularity which 
holds that government officials are presumed to have properly 
discharged their official duties."  Ashley v. Derwinski, 2 
Vet. App. 307, 308-09 (1992) (quoting United States v. 
Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 
47 S. Ct. 1 (1926)).  Because there is no such clear evidence 
in this case, VA is entitled to the benefit of that 
presumption.  "Evidence of nonreceipt . . . standing alone, 
is not the type of clear evidence to the contrary which would 
be sufficient to rebut the presumption of regularity."  Id 
at 309; see also Warfield v. Gober, 10 Vet. App. 483, 486 
(1997) (assertions of veteran's widow that she never received 
application for benefits, and that a copy of the cover letter 
was missing from the file, did not constitute "clear 
evidence to the contrary" necessary to rebut the presumption 
of administrative regularity).  See also Baldwin v. West, 13 
Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).

The veteran effectively concedes that he has no additional 
information to support the fact that the alleged stressors 
actually occurred.  In his January 2004 notice of 
disagreement, he reported that medical personnel would not 
enter the residuals of these attacks into his medical 
records; and in his March 2005 substantive appeal, he 
acknowledged that there were no records of the alleged 
stressors.  Absent any corroborating information or evidence 
that the alleged stressors actually occurred, the veteran 
cannot meet the criteria for service connection for PTSD.  

The only evidence of a nexus between the diagnosed PTSD and 
service comes from the veteran.  While he is competent to 
report evidence which is capable of lay observation, he is 
not competent to provide conclusions which require medical 
expertise, such as the diagnosis or etiology of a particular 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Therefore, his opinion without more, is not 
considered competent evidence sufficient for a grant of 
service connection.  Accordingly, a preponderance is against 
the veteran's claim for service connection for PTSD, and the 
claim must be denied.


ORDER

Service connection for respiratory disability is denied.

Service connection for PTSD is denied.


REMAND

Finally, the veteran seeks service connection for 
neurofibromatosis.  After reviewing the record, the Board 
finds that further development is needed to determine whether 
that disability was aggravated by service.

The report of the veteran's service June 1977 entrance 
examination shows that the veteran had a history of 
neurofibromatosis of the chest, buttocks, and legs without 
sequelae.  It also showed von Recklinghausen's disease 
without skin manifestations or evidence of sequelae. 

During service in November 1977, the veteran began receiving 
treatment for neurofibromatosis on various parts of his body, 
including his back, thorax, legs, and arms.  In December 
1978, a neurofibroma was excised from his right arm, and it 
was noted that in January 1979, he was scheduled to have a 
neurofibroma removed from his right chest.

Since December 1994, the veteran has continued to receive 
treatment for neurofibromatosis and has undergone multiple 
operations to excise neurofibromas from various parts of his 
body.  In January 2003, the veteran submitted an excerpt from 
the Merriam Webster Medical Dictionary which showed that 
neurofibromatosis (called also Recklinghausen's disease and 
von Recklinghaus disease) is an inherited disorder. 

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(a) (2007).  Temporary 
or intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Where an hereditary disease has manifested some symptoms 
prior to entry on duty, it may be found to have been 
aggravated during service if it progresses during service at 
a greater rate than normally expected according to accepted 
medical authority.  That is a factual, medical determination, 
not a legal question, which must be based upon the evidence 
of record and sound medical judgment. VAOPGCPREC 67-90, 
VAOPGCPREC 82-90.  In this regard, the Board notes that the 
veteran has not had a VA examination to determine whether the 
pre-existing neurofibromatosis had been aggravated by 
service.  Accordingly, the case is REMANDED for the following 
action:

1.  Schedule the veteran for dermatologic 
and neurologic examinations to determine 
the nature and etiology of any 
dermatologic or neurologic disability 
found to be present.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled. 

The claims folder and a copy of this 
remand should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

If neurofibromatosis (Recklinghausen's 
disease, von Recklinghaus' disease) is 
diagnosed, identify and explain the 
elements supporting the diagnosis. 

The examiners should render an opinion as 
to whether neurofibromatois had been 
aggravated during service. That is, as to 
whether the underlying condition (as 
opposed to temporary or intermittent 
flare-ups) progressed during service at a 
rate greater than normally expected 
according to accepted medical authority. 

The rationale for all opinions should be 
set forth in writing.

2.  When the actions requested in part 1 
have been completed, undertake any other 
indicated development, if deemed by the 
RO/AMC to be appropriate under the law.  
Then readjudicate the issue of 
entitlement to service connection for 
neurofibromatosis. 

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed.  If the event that 
the examination report do not contain sufficient detail, the 
RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action.  See, e.g., 
Goss v. Brown, 9 Vet. App. 109 (1996).  If the benefits 
sought on appeal are not granted to the veteran's 
satisfaction, he and his representative must be furnished a 
Supplemental Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if in order, the case 
should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  The veteran is advised 
that it is his responsibility to report for the examinations 
and to cooperate in the development of the claim.  The 
consequences for failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that the veteran does 
not report for the aforementioned examinations, documentation 
should be obtained which shows that notice scheduling the 
examinations was sent to the last known address.  It should 
also be indicated whether any notice that was sent was 
returned as undeliverable.

The veteran has the right to submit any additional evidence 
and/or argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


